Citation Nr: 0116660	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  96-04 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
headaches.

2.  Evaluation of residuals of laceration of the forehead 
with left eye ptosis, currently rated as 10 percent 
disabling.

3.  Entitlement to restoration of a 10 percent evaluation for 
gastroenteritis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from January 1990 to 
January 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Philadelphia and Atlanta Department of Veterans Affairs (VA) 
Regional Offices (ROs)  

During the course of his appeal, the veteran also perfected 
the issues of service connection for a nervous disorder, to 
include post-traumatic stress disorder and memory loss; 
service connection for left and right ankle conditions; 
entitlement to a compensable disability evaluation for 
residuals of arthroplasty of the right middle toe; 
entitlement to a compensable disability evaluation for 
residuals of arthroplasty to the left fourth toe; and 
entitlement to a compensable evaluation for residuals of a 
hemorrhoidectomy.  At the time of his March 2001 hearing, the 
veteran indicated that he only wished to pursue the issues 
listed on the tile page of this decision and that he was 
withdrawing all other issues on appeal.  A Substantive Appeal 
may be withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c).  The Board accepts the testimony of 
the veteran as a request for a withdrawal with regard to all 
other issues except those listed on the title page of this 
decision.  

As the veteran noted disagreement with the assignment of the 
initial rating for residuals of laceration of the forehead 
with left eye ptosis and has properly perfected his appeal as 
to this issue.  Fenderson v. West, 12 Vet. App. 119 (1999).

FINDINGS OF FACT

1.  Post-traumatic headaches are of service origin.

2.   The veteran's forehead scar, including ptosis, is no 
more than moderately disfiguring.

3.  Gastroenteritis improved and the reduction in the 
evaluation was supported.  Gastroenteritis is asymptomatic.


CONCLUSIONS OF LAW

1.  Post traumatic headaches were incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(2000).

2.  The criteria for an evaluation in excess of 10 percent 
for a forehead scar with left ptosis have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.84a, 4.118, 
Diagnostic Codes 6019, 7800, 7803, 7804, 7805 (2000).

3.  The criteria for restoring a 10 percent evaluation for 
gastroenteritis have not been met.  38 C.F.R. § 3.344(c). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The Board concludes 
the discussions in the rating decisions, the SOC and the 
SSOC, informed the appellant of the information and evidence 
needed to substantiate this claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).  The RO requested all relevant records identified by 
the appellant, and the appellant was informed in various 
letters what records the RO was requesting and he was asked 
to assist in obtaining the evidence.  The veteran was 
afforded numerous VA examinations during the course of this 
appeal.  The veteran appeared for the undersigned Board 
Member at a December 2000 hearing.  At that time, the record 
was held open for an additional 60 days in order to allow the 
veteran to submit an additional evidence or information 
relating to any of the issues currently on appeal.  To date, 
the veteran has not submitted any additional evidence.  VA 
has met all VCAA duties.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Headaches

Laws And Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102 (2000).

In any case where a veteran was engaged in combat with the 
enemy during a period of war, the VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by said 
service such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).
Factual Background

A review of the record demonstrates that in June 1990, the 
veteran was seen with complaints of severe headaches and not 
being able to open his mouth.  The veteran reported that he 
had been in a fight the night before and had been kicked in 
the jaw and hit his head.  He indicated that he was having 
severe headaches and bilateral jaw pain.  Physical 
examination revealed ecchymosis of the left occipital region.  
Neurological evaluation revealed cranial nerves II-XII to be 
intact with 5/5 motor strength and intact sensation.  

In March 1991, the veteran was seen for injuries sustained 
following a fight with Marine Guards at the main gate.  The 
veteran reported that the Marine Guards repeatedly pushed his 
head to the deck and caused a laceration/split of his right 
forehead.  He noted having headaches but indicated that there 
were no visual or neurological changes.  Physical examination 
revealed a 3-4 centimeter shallow linear laceration to the 
right forehead.  Neurological examination revealed cranial 
nerves II-XII to be intact with 5/5 motor strength and 
grossly normal sensation.

In August 1991, the veteran sustained a laceration above his 
left eyebrow.  The veteran reported that he was in his rack 
and was pulled out of it to the deck and kicked in the head.  
He indicated that he struck his head on the bed railing.  
Physical examination revealed a 3 centimeter laceration to 
the left forehead with no obvious deformities.  

Service medical records reveal no further complaints of, or 
treatment for, headaches or head trauma.  At the time of the 
veteran's November 1993 service separation examination, 
normal neurological findings were reported.  On his service 
separation report of medical history, the veteran checked the 
"no" box when asked whether he had or had ever had frequent 
or severe headaches.  

In May 1994, the veteran requested service connection for 
residuals of a head injury.  

In August 1994, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported that he 
had sustained two head injuries inservice.  The veteran noted 
that the first injury occurred in 1992 and that the second 
injury occurred in 1993.  He stated that he was kicked in the 
left forehead at the time of the second incident and that he 
had had chronic daily headaches starting over the left eye 
since that time.  The veteran reported that the headaches 
were tight in nature and lasted several hours.  He noted 
taking Excedrin for the pain.  He stated that he would have 
nausea and ringing in his ears.  He also reported feeling 
lightheaded during these headaches.  The veteran indicated 
that these headaches occurred approximately once a day every 
day.  

Examination revealed mild ptosis of the left eye resulting 
from laceration of the left forehead.  There was mild facial 
asymmetry present.  The tongue was midline and motor testing 
demonstrated mild very subtle pronator drift on the right.  
There were no sensory deficits and finger to nose testing was 
normal.  The extraocular muscles were intact and the disk 
margins were sharp.  It was the examiner's impression that 
the veteran had post-concussive headaches approximately once 
per day every day.  

In his June 1995 notice of disagreement, the veteran 
indicated that he was having daily headaches.  In his 
September 1995 substantive appeal, the veteran reported 
having chronic headaches.  

In a February 1996 note, a VA psychiatrist from the 
Philadelphia office indicated that the veteran was being 
evaluated and treated for major depression, generalized 
anxiety disorder, and persistent headaches.  

In a July 1996 statement in support of claim, the veteran 
again reported having had headaches everyday since being 
kicked in the head inservice.  

At the time of an October 1996 VA psychiatric examination , 
the veteran complained of having migraine headaches.  He 
related this to the head injury he sustained inservice.  

In December 1998, the veteran was afforded an additional VA 
examination.  The examiner indicated that he had reviewed the 
veteran's extensive medical history.  He observed that the 
veteran had had multiple head injuries while inservice.  He 
noted that there was no clear documentation of any 
neurological deficits or complaints after any of these head 
injuries.  

The examiner observed that the veteran currently complained 
of headaches but noted there were no symptoms of headaches 
after these traumas.  He noted that the headaches apparently 
started in 1994.  He indicated that the veteran's headaches 
were predominantly left-sided, throbbing in quality, and 
approximately 4-5/10 on the intensity scale.  

The examiner indicated that there was a reasonable degree of 
probability that the veteran's headaches were not related to 
the head injuries sustained while inservice.  

At the time of his December 2000 hearing, the veteran 
testified that a petty officer came in a pulled him off his 
rack and began kicking him in his head.  He reported that 
this resulted in injuries to his mouth, head, and eye.  He 
stated that he began having headaches after this incident and 
that he went to sick call for these headaches.  The veteran 
testified that he was still having headaches and that he took 
over-the-counter medication, Motrin, for them.  He indicated 
that the VA initially prescribed Trazodone for his headaches 
but that this made him too drowsy and he stopped taking the 
medication.  The veteran stated that he had headaches 
approximately two to three times per week which lasted 
several hours.  He testified that he had just recently 
returned to work.  

Analysis

The Board is of the opinion that service connection is 
warranted for post-traumatic headaches.  

The evidence supporting the veteran's claim includes service 
medical records which demonstrate that he sustained head 
injuries during service.  At the time of several of these 
incidents, the veteran reported having severe headaches 
following the injuries.  Moreover, the veteran has reported 
on numerous occasions, including at the time of his December 
2000 hearing, that he has had had headaches since being 
kicked in the head.  The veteran also reported having 
headaches at the time of his August 1994 VA examination.  
Following examination, the examiner diagnosed the veteran as 
having post-concussive headaches.  In his February 1996 
letter, the VA psychiatrist indicated that the veteran was 
being treated for persistent headaches.  

Evidence not supporting the veteran's claim includes the 
absence of inservice treatment of headaches other than for 
those incidents described above; the normal neurological 
findings at the time of the veteran's service separation 
examination; and the veteran's checking of the "no" box on 
his service separation report of medical history when asked 
if he was having or had had frequent or severe headaches.  
Also against the veteran's claim is the impression of the 
examiner at the time of the veteran's December 1999 VA 
examination, wherein it was stated that there was a 
reasonable degree of medical probability that the veteran's 
headaches were not related to head injuries sustained 
inservice.  However, the examiner, in reaching this opinion 
notes that there were no headache symptoms following any of 
the inservice incidents.  A review of the service records 
demonstrates that the veteran complained of headaches 
following some of these incidents.  

While it can not be stated that the evidence is overwhelming 
in support of the veteran's claim, it is at least in 
equipoise as to whether the headaches are related to service.  
For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
In this case, it cannot be stated that the preponderance of 
the evidence is against the claim of service connection for 
headaches.  Therefore, service connection for post-traumatic 
headaches is warranted.


Forehead Laceration and Left Eye Ptosis

Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2000), which require the evaluation of the complete 
medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

In accordance with the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7800 for disfiguring scars of the head, face 
or neck, the assignment of a 50 percent schedular evaluation 
is authorized where there is complete or exceptionally 
repugnant deformity of one side of the face or marked or 
bilateral disfigurement.  A 30 percent evaluation is provided 
for severe disfigurement especially if there is a marked and 
unsightly deformity of the eyelids, lips or auricles.  A 10 
percent evaluation is provided for moderate disfigurement.  A 
noncompensable rating is provided for slight disfigurement. 
However, when in addition to tissue loss and cicatrization, 
there is marked discoloration, color contrast, or the like, 
the 50 percent under Code 7800 may be increased.

Unilateral or bilateral ptosis is rated as disfigurement if 
less than one-half of the pupil is obscured.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6019.  In every instance where the 
Schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation will be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2000).

Factual Background

As previously noted the veteran sustained several injuries to 
his head while inservice, including several lacerations to 
his forehead.  In May 1994, the veteran requested service 
connection for residuals of a head injury.  In August 1994, 
the veteran was afforded a VA examination.  Neurological 
examination revealed mild ptosis of the left eye likely 
resulting from laceration of the left forehead.  The 
extraocular muscles were intact and the disk margins were 
sharp.  A diagnosis of mild ptosis secondary to facial nerve 
laceration over the left eye was rendered.  

In a December 1994 rating determination, the RO granted 
service connection for residuals of a laceration of the left 
forehead with ptosis of the left eye.  In his June 1995 
notice of disagreement, the veteran indicated that he had 
decreased vision in his left eye and numbness in his left 
forehead, left temple, and left part of his scalp.  

In his September 1995 substantive appeal, the veteran 
reported that he had visible facial scars which he had to 
live with for the rest of his life.  

In December 1995, the veteran was afforded a VA scar 
examination.  Physical examination revealed a barely 
discernable car of the left forehead.  The examiner indicated 
that there was no disfiguring scar present.  

Later that month, the veteran was afforded an additional VA 
neurological examination.  Examination found the intact 
extraocular muscles and sharp disc margins.  There was mild 
flattening of the right nasolabial fold.  Mild ptosis of the 
left upper eyelid secondary to laceration of the left 
forehead was also found to be present.  

At the time of a December 1995 VA eye examination, the 
veteran was found to have 20/15 vision in the right eye and 
20/20 vision in the left eye.  The veteran indicated that he 
had had no eye injury and that he had no eye pain.  The 
examiner diagnosed the veteran as having approximately 2 
millimeters of left ptosis.

At the time of the December 1998 VA examination, the examiner 
observed that the veteran sustained a large laceration to his 
forehead region after an inservice altercation.  He stated 
that the veteran was left with ptosis following this 
incident.  He noted that the veteran complained of visual 
disturbance out of the left eye, but indicated that the pupil 
could easily be seen on inspection.  Physical examination 
revealed intact extraocular muscles and sharp disc margins.  

At the time of a December 1998 VA eye examination, the 
veteran was found to have 20/20 corrected and uncorrected 
vision in the right eye and 20/30 corrected and uncorrected 
vision in the left eye. There was no diplopia and no visual 
field deficit.  A diagnosis of astigmatism was rendered at 
that time.  

At the time of his December 2000 hearing, the veteran 
testified that a VA physician had told him that as a result 
of not being able to see out of his left eye, he was 
overcompensating with his right eye.  However, the Board 
Member informed the veteran that this issue was not on appeal 
and that he could submit a claim and evidence.

Analysis

The Board is of the opinion that an evaluation in excess of 
10 percent is not warranted for the veteran's forehead 
laceration with left eye ptosis throughout the entire appeal 
period.  

In the instant case, each VA examiner has found that the 
veteran has mild ptosis on the left.  Moreover, the December 
1995 VA examiner found a barely discernible scar on the left 
forehead.  These medical findings do not approximate a severe 
deformity of the face or marked and unsightly deformity of 
the eyelids.  The veteran's symptomatology most closely 
approximates a moderate disfigurement, which warrants a 10 
percent evaluation.  Although the veteran argues that a 
higher evaluation is warranted for disfigurement, the 
evidence of record is against an evaluation in excess of 10 
percent under Diagnostic Code 7800 for the veteran's forehead 
scar with left ptosis.  The VA records contain no mention of 
severe, unsightly, or marked disfigurement of the veteran's 
face.

The Board has also considered other Diagnostic Codes which 
rate scars not resulting from burns.  However, for a 
compensable evaluation under these codes the veteran must 
either show a superficial scar that is poorly nourished with 
repeated ulceration, a scar which is painful or tender on 
objective demonstration, or a scar which results in a 
limitation of function of the part affected.  38 C.F.R. § 4. 
118, Diagnostic Codes 7803, 7804, 7805 (2000).  The medical 
evidence of record does not show any of the criteria for a 
higher evaluation.  The  December 1995 VA examiner found no 
areas of pain, tenderness, repeated ulceration or poor 
nourishment.  

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  It is further provided in subsection (c) that in 
cases in which application of the schedule is not understood 
or the propriety of an extraschedular rating is questionable 
may be submitted to Central Office for advisory opinion.

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  There has been no showing by the veteran of 
extraordinary or exceptional disability from the service-
connected forehead scar with left ptosis beyond that 
contemplated by the rating schedule such as frequent periods 
of hospitalization or marked interference with employment due 
to the service connected disorders.  In the August 1995 
statement of the case, the RO declined to refer the claim for 
an extraschedular rating.  The Board agrees that an 
extraschedular rating is not in order.  There is nothing in 
the disability picture presented that indicates that the 
regular rating criteria are not sufficient.

Gastroenteritis

The appellant was in receipt of a 10 percent evaluation for 
gastroenteritis.  The evaluation was reduced to 
noncompensable. 

Although the regulatory requirements under 38 C.F.R. 
§ 3.344(a) and (b) apply only to reductions of ratings that 
have been in effect for five or more years, the Court has 
held that several general regulations are applicable to all 
rating reduction cases, regardless of whether the rating at 
issue has been in effect for five or more years.  The Court 
has stated that certain regulations "impose a clear 
requirement that VA rating reductions, as with all VA rating 
decisions, be based upon review of the entire history of the 
veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 
(referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating 
reduction case requires ascertaining "whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations."  Brown, 5 Vet. App. at 421. Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that improvement reflects an improvement under the ordinary 
conditions of life and work.  Regulations also provide that 
reexamination disclosing improvement will warrant reduction 
in the rating.  38 C.F.R. § 3.344(c) (2000).

At the time of his March 2000 hearing, the veteran testified 
that he had received treatment from his private physician for 
his gastrointestinal problems.  The veteran also testified 
that he had received treatment for gastritis from a VA 
hospital.  However, the regional office and this Board Member 
instructed the veteran to submit the evidence, if it existed.  
We conclude that the obligation to attempt to obtain records 
is limited.  We conclude that the claimed relevant records do 
not exist and our obligations under VCAA have been met.

The decision to grant the 10 percent evaluation for 
gastroenteritis was based on a combination of inservice 
manifestations and the veteran's subjective complaints.  The 
decision to reduce the evaluation was based on the veteran's 
subjective statements and the objective findings during a 
December 1998 VA examination.  At that time, the veteran 
reported no recent history of gastroenteritis although there 
had been an episode during service.  It was determined that 
the condition was asymptomatic.  The physical examination 
disclosed that the abdomen was soft with positive bowel 
sounds.

The veteran's objective findings and subjective statements at 
that time, supported a conclusion that there had been 
improvement and a reduction was warranted.  Unlike the 
decision to assign the 10 percent evaluation, the objective 
and subjective evidence established that there was 
improvement and that he was asymptomatic.  The veteran's 
subsequent statements that he has not improved are in 
conflict with his statements in 1998 and are less credible.  
It is again noted that the veteran was informed that if he 
were still having problems with his digestive tract, he 
should submit that evidence.  It was clarified that the 
evidence could come from a private source.  However, he did 
not submit such evidence.  His recent assertions that he has 
not improved are contradicted by the 1998 VA examination and 
are unsupported by the evidence he claimed that he could 
submit.  

In sum, the subjective and objective evidence establishes 
that the veteran no longer has a moderate syndrome with 
frequent episodes of bowel disturbance and abdominal 
distress.  He has improved, he is currently asymptomatic and 
restoration is not warranted. 


ORDER

Service connection for headaches is granted.  

An evaluation in excess of 10 percent for a forehead scar 
with left ptosis is denied.  

Restoration of a 10 percent evaluation for gastroenteritis is 
denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

